 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DWIGHT BANKS,                                         Case No.: 20-CV-467-CAB-MDD
12                                        Plaintiff,
                                                           ORDER DECLINING
13   v.                                                    SUPPLEMENTAL JURISDICTION
                                                           OVER STATE LAW CLAIM
14   GRAND RESTAURANT GROUP dba
     BELLAMY’S FINE DINING and
15
     CURTIS A. FLYNN,
16                                    Defendants.
17
18         The complaint in this action asserts one claim under federal law for violation of the
19   Americans with Disabilities Act (“ADA”), along with a claim for violation of California’s
20   Unruh Act. The complaint asserts jurisdiction based on the existence of a federal question
21   (the ADA claim), and supplemental jurisdiction over the state claim.
22         Federal courts have the discretion to exercise supplemental jurisdiction over all
23   claims that are “so related to claims in the action within such original jurisdiction that they
24   form part of the same case or controversy under Article III of the United States
25   Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, however,
26   district courts may decline to exercise supplemental jurisdiction over a claim if: (1) it raises
27   a novel or complex issue of state law; (2) it substantially predominates over the claim(s)
28

                                                       1
                                                                                  20-CV-467-CAB-MDD
 1   over which the court has original jurisdiction; (3) the court has dismissed all claims over
 2   which it has original jurisdiction; or (4) there are other compelling reasons for declining
 3   jurisdiction. 28 U.S.C. § 1367(c). The Supreme Court has identified additional factors that
 4   district courts should consider when deciding whether to exercise supplemental
 5   jurisdiction, “including the circumstances of the particular case, the nature of the state law
 6   claims, the character of the governing state law, and the relationship between the state and
 7   federal claims.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).
 8            “While discretion to decline to exercise supplemental jurisdiction over state law
 9   claims is triggered by the presence of one of the conditions in § 1367(c), it is informed by
10   the Gibbs1 values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian
11   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted). A district
12   court need not “articulate why the circumstances of [the] case are exceptional” to dismiss
13   state-law claims pursuant to 28 U.S.C. section 1367(c)(1)-(3). San Pedro Hotel Co., Inc. v.
14   City of L.A., 159 F.3d 470, 478–79 (9th Cir. 1998) (citation omitted).
15            Here, the complaint states only one federal claim, for violation of the ADA, along
16   with a state law claim under California’s Unruh Act. As a result, while the ADA does not
17   entitle a plaintiff to recover damages, the complaint seeks various types of monetary
18   damages, including statutory damages, actual damages, and punitive damages.
19   Meanwhile, the same injunctive relief available under the ADA is also available under the
20   Unruh Act. See Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017)
21   (noting that “[i]t is unclear what advantage—other than avoiding state-imposed pleading
22   requirements—Plaintiff gains by being in federal court since his sole remedy under the
23   ADA is injunctive relief, which is also available under the Unruh Act.”). Thus, the state
24   claim and the issues related thereto substantially predominate over the ADA claim, which
25   appears to be a secondary claim included to justify filing the complaint in this Court, rather
26
27
28   1
         United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

                                                        2
                                                                                 20-CV-467-CAB-MDD
 1   than a necessary (let alone predominant) claim in this lawsuit. See Rutherford v. Ara
 2   Lebanese Grill, No. 18-CV-01497-AJB-WVG, 2019 WL 1057919, at *3 (S.D. Cal. Mar.
 3   6, 2019) (declining supplemental jurisdiction over Unruh Act claim because Unruh Act
 4   claim substantially predominated over ADA claim).
 5          In addition, the important interest of comity supports declining jurisdiction. See
 6   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (holding that comity is a factor
 7   to be considered before exercising supplemental jurisdiction). California has a strong
 8   interest in protecting its citizens and businesses from abusive litigation and also in
 9   preventing its own laws from being misused for unjust purposes. In 2012, in an attempt to
10   deter baseless claims and vexatious litigation, California adopted heightened pleading
11   requirements for disability discrimination lawsuits under the Unruh Act. See CAL. CIV.
12   PRO CODE § 425.502; SB 1186, Chapter 383 § 24 (Ca. 2012). Mr. Banks has filed more
13   than a dozen disability discrimination cases in this court over the past year, and an online
14   search of cases filed by “Dwight Banks” in San Diego County Superior Court reveals
15   scores more cases filed over the past three years. Accordingly, the need for California’s
16   procedural protections appears particularly acute.
17          Finally, “federal courts may properly take measures to discourage forum shopping.”
18   Rutherford v. Econolodge, No. 18CV1471-LAB (JMA), 2019 WL 950329, at *3 (S.D. Cal.
19   Feb. 27, 2019) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)); Schutza v.
20   Cuddeback, 262 F. Supp. 3d at 1031 (holding that plaintiff who had filed numerous ADA
21   actions in federal court was engaging in forum shopping “to avoid California’s heightened
22   pleading requirements for disability discrimination claims.”). “[I]t would be improper to
23   allow Plaintiff to use the federal court system as a loophole to evade California’s pleading
24
25
     2
26     Under the Unruh Act a plaintiff alleging disability discrimination must include in his complaint: (1) an
     explanation of the specific access barrier or barriers encountered; (2) the way in which the barrier denied
27   the individual full and equal access, or in which it deterred the individual on each particular occasion. (3)
     the date/s when the claimant encountered the specific barriers. The section also contains additional
28   requirements for high-frequency litigants. CAL. CIV. PROC. CODE § 425.50.

                                                          3
                                                                                             20-CV-467-CAB-MDD
 1   requirements.” Rutherford v. Ara Lebanese Grill, 2019 WL 1057919, at *5. “Therefore,
 2   as a matter of comity, and in deference to California’s substantial interest in discouraging
 3   unverified disability discrimination claims, the Court declines supplemental jurisdiction
 4   over Plaintiff’s [state law claim].” Schutza v. Cuddeback, 262 F. Supp. 3d at 1031.
 5         In sum, because (1) Plaintiff’s state law claim predominates over his federal claim
 6   under the ADA, and (2) the interests of comity and discouraging forum shopping constitute
 7   exceptional circumstances, the Court sua sponte declines supplemental jurisdiction over
 8   claim two in the complaint.        Claim two is therefore DISMISSED WITHOUT
 9   PREJUDICE to refiling in state court.
10         It is SO ORDERED.
11   Dated: March 13, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                               20-CV-467-CAB-MDD
